Title: James Madison to [Unknown], December 1834
From: Madison, James
To: 


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                
                            
                        
                        Having alluded to the Supreme Court of the U. S. as a Constitutional resort in deciding questions of
                            Jurisdiction between the U. S. and the individual States a few remarks may be proper shewing the sense and degree in which
                            that character is more particularly ascribed to that Department of the Govt.
                        As the Legislative, Executive & Judicial Departments of the U. S. are co-ordinate, and each equally
                            bound to support the Constitution, it follows that each must in the exercise of its functions, be guided by the text of
                            the Constitution according to its own interpretation of it; and consequently, that in the event of irreconcileable
                            interpretations, the prevalence of the one or the other Departmt. must depend on the nature of the case, as receiving its
                            final decision from the one or the other, and passing from that decision into effect, without involving the functions of
                            any other.
                        It is certainly due from the functionaries of the several Depts. to pay much respect to the opinions of each
                            other; and as far as official independence and obligation will permit, to consult the means of adjusting differences, and
                            avoiding practical embarrassments growing out of them; as must be done in like cases between the different co-ordinate
                            branches of the Legislative Dept.
                        But notwithstanding this abstract view of the co-ordinate & independent right of the three Depts. to
                            expound the Constn. the Judicial Dept most familiarizes itself to the public attention as the Expositor, by the order of its functions in relation to the other Departments, and attracts most the public
                            confidence by the composition of the Tribunal.
                        It is the Judicial Department in which questions of constitutionality as well as of legality, generally find
                            their ultimate discussion & operative decision. And the public deference to & confidence, in the Judgments
                            of the Body, are peculiarly inspired by the qualities implied in its members; by the gravity and deliberations of their
                            proceedings, and by the advantage their plurality gives them over the unity of the Executive Dept. and their fewness over
                            the multitudinous composition of the Legisl: Departmt.
                        Without losing sight therefore of the co-ordinate relations of the three Depts. to each other, It may always
                            be expected that the Judicial Bench when happily filled, will for the reasons suggested, most engage the respect &
                            reliance of the public, as the surest Expositor of the Constitution as well in questions within its cognizances,
                            concerning the boundaries between the several Depts. of the Govt. as in those between the Union & its members.
                        
                            
                                
                            
                        
                    